EXHIBIT 10.37

Amendment to Manufacturing Services and Supply Agreement

This Amendment ("Amendment") to the Manufacturing Services and Supply Agreement
shall, for reference purposes only, be dated May 23, 2007 , and is made and
entered into by and between Adaptec, Inc. ("Adaptec") and Sanmina-SCI
Corporation ("Sanmina"), each a "Party", and together the "Parties."



Recitals

WHEREAS, effective as of January 9, 2006, Adaptec and Sanmina entered into a
Manufacturing Services and Supply Agreement (the "Agreement") pursuant to which
Sanmina agreed to manufacture and supply to Adaptec certain Products described
in the Agreement; and

WHEREAS, the Parties do wish by this Amendment to: (i) revise certain of the
pricing provisions of the Agreement as more particularly specified in this
Amendment; and (ii) correct an error contained in the Agreement concerning the
number of ECN requests that are to be processed by Sanmina free of charge to
Adaptec.

NOW THEREFORE, in consideration of the foregoing Recitals and of the mutual
promises, covenants, and conditions hereinafter contained, the Parties do hereby
agree as follows:

1. Capitalized terms not defined in this Amendment shall have the meanings
ascribed to them in the Agreement.

2. The first sentence of Section 7.2 of the Agreement shall be deleted in its
entirety and the following substituted in its place:

"SANMINA-SCI will respond to forty-two (42) ECN requests per month without a
non-recurring administrative fee."

The foregoing revision to Section 7.2 of the Agreement shall be retroactively
effective to January 9, 2006.

3. Exhibit B to the Agreement, titled "Pricing for Forecasted Singapore
Products" shall be revised as follows:

a. Effective January 1, 2007, Sections 2, 3, and 4 of Exhibit B shall be deleted
in their entirety.



b. (Appendix 1 to Exhibit B, the "Baseline Material Costs" shall be deleted in
its entirety. The Parties agree that, effective retroactively to January 1,
2007, the document dated February 28, 2007, titled "Revised Baseline Material
Costs" shall be the new, revised Appendix 1 to Exhibit B. No later than ten (10)
business days prior to the first calendar day of each calendar quarter during
the term of the Agreement, the Parties shall establish through their mutual
written agreement, a new Baseline Material Cost for each Product Component
listed on the revised Appendix 1, such that Appendix 1, the Revised Baseline
Material Costs, will effectively be amended on a quarterly basis. The Baseline
Material cost for a Product Component shall not be established until such time
as the Product has been production released. The quarterly revisions to the
Revised Baseline Material Costs shall reflect any price reductions, that either
Adaptec or Sanmina, or both of them, is able to achieve for the Components each
of them respectively controls, or any price increases for such Components that
are agreed in accordance with the other provisions hereof.

c. Effective as of January 1, 2007, a new Section 2 is added to Exhibit B to the
Agreement as follows:

"2. Adaptec Controlled Components.

For those Components that Adaptec controls (the "Adaptec Controlled Components")
Adaptec shall be solely responsible for negotiating the purchase price of such
Components with the vendors thereof and establishing the price at which Sanmina
shall purchase such Components from the vendors for use in the manufacture of
Adaptec Products. The Adaptec Controlled Components may include, but shall not
be limited to, PCBs, ASICs, processors, and sole-sourced parts. Attached hereto
and incorporated herein by reference is a listing of the Adaptec Controlled
Components as of the date of this Amendment. The listing of Adaptec Controlled
Components will be amended each quarter during the term of the Agreement upon
the Parties' mutual written agreement."

d. Effective as of January 1, 2007, a new Section 3 is added to Exhibit B to the
Agreement as follows:

"3. Cost Reductions on Sanmina Controlled Components.

Each Component that is not an Adaptec Controlled Component shall be deemed to be
a "Sanmina Controlled Component". For each calendar quarter during the inclusive
time period of January 1, 2007 through December 31, 2007, in which the below
combined minimum dollar amounts of finished Products were purchased from Sanmina
by Adaptec or by a third party to whom Adaptec had licensed its technology for
the Products, Sanmina shall apply the corresponding percentage cost reduction
specified below to the price of the Sanmina Controlled Components:

Combined Dollar value of finished Products

Purchased from Sanmina during the quarter by (i)Adaptec and (ii) by any third
party to whom Adaptec had licensed its technology for the Products:



Percentage cost
Reduction



 

 

At least $18 million but less than $24 million

 



.5%

 

At least $24 million but less than $45 million

 



1.5%

 

$45 million or more

 



3%

 

The percentage cost reduction shall be applied prospectively, such that a cost
reduction earned in one calendar quarter shall be applied prospectively to
Product purchases made in the subsequent quarter.

The determination of whether Adaptec is entitled to a cost reduction for the
calendar quarter that commenced on January 1, 2007 and ended on March 31, 2007,
shall be based on the dollar value of Adaptec's purchases of finished Products
from Sanmina during the inclusive period of October 1, 2006 through December 31,
2006

Notwithstanding the foregoing, Adaptec shall not be entitled to a percentage
cost reduction on a Sanmina Controlled Component in either of the following
instances:

(a) for memory and IBM-OSC Components (jointly referred to as "Pass-Through
Components"). The price Sanmina receives on Pass Through Components will be
passed through to Adaptec, using a weighted average cost model; or

(b) if the price at which Sanmina is able to purchase a Sanmina Controlled
Component increases by more than three percent (3%) from the Baseline Material
Cost for such Component that the Parties had established for the subject
quarter.

e. Effective January 1, 2007, the former Section 5 is renumbered so that it is
Section 7 and a new Section 5 is added to Exhibit B as follows:

"5. Changes During the Quarter in the Revised Baseline Material Costs for
Components

(a) If after the Parties have established the Revised Baseline Material Costs
for a quarter, the cost of any Adaptec Controlled Component decreases in that
quarter, Adaptec shall receive a credit against the monies otherwise due and
payable to Sanmina for the subject quarter in the amount of the cost reduction
achieved.

(b) If after the Parties have established the Revised Baseline Material Costs
for a quarter, the cost of an Adaptec Controlled Component increases, Adaptec
shall pay to Sanmina for that quarter the amount of the increased cost.

(c) If after the Parties have established the Revised Baseline Material Costs
for a quarter, the cost of any Sanmina Controlled Component increases:

(i) for any quarter in the inclusive time period of January 1, 2007 through
December 31, 2007, Adaptec shall pay to Sanmina for that quarter the amount of
the increased cost, only if such increase exceeds three percent (3%); and



(ii) for all other time periods, and subject to the other provisions hereof,
Adaptec shall pay Sanmina the amount of the increased cost.



A new Section 6 is added to Exhibit B as follows:

" 6. Sanmina shall at all times with respect to all Sanmina Controlled
Components, exert its best commercially reasonable efforts to minimize and/or
eliminate increases in the cost of such Components. In every instance in which
Sanmina claims that the price of a Sanmina Controlled Component has increased,
Sanmina shall supply Adaptec with documentation sufficient to substantiate the
claimed price increase."

4. Except as expressly amended by this Amendment, the Agreement and Exhibit B
thereto shall otherwise remain unchanged and in effect in accordance with their
terms.



Adaptec, Inc.                                Sanmina-SCI Corporate
                                                                 

By /s/ S. Sundaresh By /s/ Ken Haney S. Sundaresh Ken Haney Title President and
CEO Title Sr. VP of Sales